Action to recover broker’s commissions on a sale of real estate, before the Law Court upon exceptions to a directed verdict for defendant. In considering exceptions of this kind the court has only to determine *440whether the evidence, considered most favorably for the plaintiff, would have warranted a verdict in his favor. Shackford v. N. E. Tel. & Tel. Co., 112 Maine, 204.
Oakes & Skillin, for plaintiff.
Harry E. Nixon, for defendant.
Assuming that the construction placed by the presiding Justice upon the letter written by the prospective customer to the plaintiff is correct, it is not decisive of the case. The letter was only the beginning of negotiations, an offer, and there is testimony that the offer was modified to include payment of a pro rata part of rents, insurance and water rates.
The evidence is flatly contradictory. If the jury believed the version of plaintiff’s witnesses,' they would have been warranted in finding that the defendant expressed her willingness, when the written offer was communicated to her, to accept $12,500 for her property with a pro rata share of insurance and water rates paid and accruing rent; that the prospective purchaser orally acceded to those terms without reservation before they were withdrawn, and that the defendant, being seasonably notified of the acceptance, refused to carry out the trade. The purchaser’s ability being unquestioned, the jury upon this view of the evidence would have been warranted in finding for plaintiff.
On the other hand, if the jury believed the version of defendant and her witnesses, they would have been warranted in returning a verdict for the defendant, upon the ground, if upon no other, that when the written offer was submitted to her, she only authorized a sale for $12,500 with a pro rata share of taxes, as well as insurance and water rates paid and accruing rent, and that such terms were not secured by plaintiff.
The case involves questions of fact for the determination of a jury. Exceptions sustained.